Supreme Court of Florida
                                   ____________

                                   No. SC16-1921
                                   ____________

                                 NICOLE LOPEZ,
                                    Petitioner,

                                         vs.

                                   SEAN HALL,
                                    Respondent.

                                 [January 11, 2018]

LAWSON, J.

      This case is before the Court for review of the decision of the First District

Court of Appeal in Hall v. Lopez, 213 So. 3d 1003 (Fla. 1st DCA 2017), which

certified direct conflict with the Third District Court of Appeal’s decisions in

Ratigan v. Stone, 947 So. 2d 607 (Fla. 3d DCA 2007), and Cisneros v. Cisneros,

831 So. 2d 257 (Fla. 3d DCA 2002), and with the Fifth District Court of Appeal’s

decision in Dudley v. Schmidt, 963 So. 2d 297 (Fla. 5th DCA 2007), regarding

whether an award of attorney’s fees pursuant to section 57.105, Florida Statutes

(2013), is permissible in dating, repeat, and sexual violence injunction proceedings
under section 784.046, Florida Statutes (2013).1 We have jurisdiction. See art. V,

§ 3(b)(4), Fla. Const. For the reasons that follow, we approve the First District’s

holding that section 57.105 does not prohibit awarding attorney’s fees in a section

784.046 action.

                                  BACKGROUND

      Nicole Lopez filed a petition for injunction for protection against repeat and

dating violence under section 784.046, Florida Statutes, against Sean Hall, and

received a temporary injunction. After the circuit court extended the injunction

protection until further order, Hall moved for attorney’s fees and sanctions under

section 57.105, Florida Statutes, claiming that Lopez perjured herself in her

petitions. Lopez later voluntarily dismissed her action. The trial court then denied

Hall’s motion for attorney’s fees, holding that section 784.046 contains no

provisions authorizing an award of section 57.105 attorney’s fees on any basis.

Hall appealed, and the First District reversed the trial court’s ruling, holding that an

award of section 57.105 attorney’s fees is not prohibited in an action under

784.046 and certifying direct conflict with Ratigan, Cisneros, and Dudley. Hall,
213 So. 3d at 1007.




       1. While the 2013 version of the Florida Statutes applies to the case at issue
and is therefore the version cited in this opinion, the current 2017 version of the
Florida Statutes is materially the same for both section 784.046 and section 57.105
as well as the versions referenced in the certified conflict cases.

                                         -2-
                                     ANALYSIS

      We review questions of statutory interpretation de novo. See Borden v.

East-European Ins. Co., 921 So. 2d 587, 591 (Fla. 2006). We first examine the

statute’s plain meaning, resorting to rules of statutory construction only if the

statute’s language is ambiguous. Holly v. Auld, 450 So. 2d 217, 219 (Fla. 1984).

      Section 57.105 provides the grounds and procedure for obtaining attorney’s

fees against a party and its attorney for bringing unsupported claims and defenses:

      Upon the court’s initiative or motion of any party, the court shall
      award a reasonable attorney’s fee, including prejudgment interest, to
      be paid to the prevailing party in equal amounts by the losing party
      and the losing party’s attorney on any claim or defense at any time
      during a civil proceeding or action in which the court finds that the
      losing party or the losing party’s attorney knew or should have known
      that a claim or defense when initially presented to the court or at any
      time before trial:
             (a) Was not supported by the material facts necessary to
      establish the claim or defense; or
             (b) Would not be supported by the application of then-existing
      law to those material facts.

§ 57.105(1), Fla. Stat. (2013) (emphasis added).

      The statutory language unambiguously states that it applies to “any claim or

defense at any time” during any “civil proceeding or action” where a party or its

attorney “knew or should have known” that they pursued baseless claims or

defenses. The statute’s plain language makes clear that it supplies a way to

sanction a party and its attorney in civil actions for baseless claims or defenses and

that it applies to civil proceedings or actions, without exception. Moreover, while

                                         -3-
section 784.046 includes no mention of attorney’s fees and costs, it does not

purport to prohibit an award pursuant to section 57.105. See § 784.046.

      Accordingly, whether section 57.105 applies in a section 784.046

proceeding turns on whether such a proceeding is a “civil proceeding or action.”

See § 57.105(1). And it is. See H.K. ex rel. Colton v. Vocelle, 667 So. 2d 892,

893 (Fla. 4th DCA 1996) (“Section 784.046 creates a civil cause of action for a

protective injunction . . . .”); see also Fla. R. Civ. P. 1.040 (“There shall be one

form of action to be known as ‘civil action.’ ”). Because section 57.105’s language

plainly states that its provisions apply to “civil proceeding[s] or action[s],” and a

proceeding under section 784.046 is a civil proceeding, we hold that section 57.105

may be applied to section 784.046 actions where all other requirements of section

57.105 are met.

      However, we acknowledge that practical problems may occur in certain

circumstances when parties attempt to apply section 57.105 to actions under

section 784.046. Section 57.105 provides a notice requirement, which gives

parties and their attorneys a 21-day time period after receipt of service of a section

57.105 motion to withdraw or correct a baseless claim or defense before the

motion can be filed with the court.2 Section 784.046 allows a petitioner to receive




      2. “A motion by a party seeking sanctions under this section must be
served but may not be filed with or presented to the court unless, within 21
days after service of the motion, the challenged paper, claim, defense,
                                         -4-
an ex parte temporary injunction, effective for 15 days at most, and requires that a

full hearing occur on a date “no later than the date the temporary injunction ceases

to be effective,” unless good cause is shown. § 784.046(6)(c). Because of the

statutory timeline provided in section 784.046, it will be impossible for a party to

obtain a ruling upon a section 57.105 motion in a situation where a temporary

injunction is granted and a full hearing must occur at most 15 days later, prior to

the end of the 21-day-notice period.

      Although Lopez argues that the inability to comply with the notice

requirement of section 57.105 in this situation requires us to hold that section

57.015 does not apply to section 784.046 proceedings, we disagree for three

reasons. First, as already discussed, Lopez’s reading is contrary to the plain

language of the statutes at issue. Second, it is possible in numerous circumstances

to comply with the notice requirement of section 57.105 in a section 784.046

action. For example, as happened in this case, when a judge extends a temporary

injunction order there will be time for the party seeking section 57.105 fees to meet

the 21-day notice required before filing the motion. Finally, were we to read the

statutes at issue as Lopez suggests, we would be limiting the trial court’s ability to

award fees on its own initiative under section 57.105(1), contrary to the plain

language of that statute.


contention, allegation, or denial is not withdrawn or appropriately
corrected.” § 57.105(4).
                                          -5-
                                  CONCLUSION

      For these reasons, we approve the First District’s decision in Hall and hold

that section 57.105 may be applied to repeat, dating, and sexual violence injunction

proceedings under section 784.046. We further disapprove the Third District’s

decisions in Ratigan and Cisneros and the Fifth District’s decision in Dudley to the

extent they can be read to preclude the application of section 57.105 under proper

circumstances in section 784.046 proceedings.

      It is so ordered.

LEWIS, CANADY, and POLSTON, JJ., concur.
PARIENTE, J., dissents with an opinion, in which LABARGA, C.J., and
QUINCE, J., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

PARIENTE, J., dissenting.

      I dissent from the majority’s conclusion that attorney’s fees under section

57.105, Florida Statutes (2013), may be awarded in an injunction for protection

proceeding brought under section 784.046, Florida Statutes (2013). Majority op. at

4. I am confident that such a result could never have been intended by the

Legislature. Simply put, a petition for an injunction for protection against dating,

repeat, and sexual violence is not a “civil proceeding or action.” § 57.105(1), Fla.

Stat. (2013); see majority op. at 3. Moreover, the incompatibility of the statutory




                                        -6-
schemes demonstrates that section 57.105 was never intended to apply to

proceedings brought under section 784.046.

      Allowing respondents against whom injunctions for protection are brought

to seek attorney’s fees under section 57.105 will have a chilling effect on

prospective petitioners, deterring them from filing for injunctions that are critical

to their safety and well-being. This is especially true where the petitioner files the

petition pro se and the respondent retains an attorney.3 If the Legislature intends

such a draconian result, it should clearly state so.4 Otherwise, I would urge the

Legislature to clarify that this was never its intent.


       3. Hall’s attorney represented that this statute would apply only to a “sliver”
of the cases where the respondent is represented. This assertion cannot be
thoroughly documented, although we know that the majority of petitioners in these
cases are unrepresented. See, e.g., Burns v. Bockorick, 220 So. 3d 438, 440 (Fla.
4th DCA 2017) (“Many persons are not represented by lawyers at injunction
hearings.”); Office of Program Pol’y Analysis & Gov’t Accountability, A Review
of Florida Circuit Courts 14 (2015),
http://www.oppaga.state.fl.us/MonitorDocs/Reports/pdf/1513rpt.pdf (“Courts have
only recently begun to track the number of pro se cases, so there is not reliable
statewide or national data on their prevalence . . . .”). We also know that in fiscal
year 2015-2016 alone, 86,735 orders for protection against violence were sought
and 86,357 orders for protection against violence were entered. Fla. Office of the
State Courts Adm’r, Circuit Family Court Statistics, FY 2015-16, 5-2, 5-10 (2016),
http://www.flcourts.org/core/fileparse.php/541/urlt/Chapter-5_-Family-Court.pdf.

       4. To the contrary, it would appear that the Legislature recognizes the
unique vulnerability of domestic violence victims and need to assist them by
providing that the Clerk’s offices shall provide a copy of section 784.046,
“simplified forms, and clerical assistance for the preparation and filing of such a
petition by any person who is not represented by counsel.” § 784.046(3)(a), Fla.
Stat. (2017). The judiciary has also recognized the need to provide assistance to
pro se litigants. See, e.g., L.C. v. A.M.C., 67 So. 3d 1181, 1182 n.2 (Fla. 2d DCA
                                         -7-
      By concluding that an action for an injunction for protection is a civil action

to which section 57.105 applies, the majority sidesteps the fact that section 784.046

is located within Title XLVI, Florida Statutes, titled “Crimes.” Specifically,

section 784.046 is within chapter 784, titled “Assault; Battery; Culpable

Negligence.” Indeed, Florida courts have recognized that it is “[t]he Florida

Criminal Code” that “authorizes circuit courts to issue temporary injunctions.”

Ceelen v. Grant, 210 So. 3d 128, 129 (Fla. 2d DCA 2016) (emphasis added). This

placement is logical because obtaining an injunction for protection against repeat

violence requires a petitioner to show evidence of “two incidents of violence or

stalking committed by the respondent . . . which are directed against the petitioner

or the petitioner’s immediate family member.” § 784.046(1)(b), Fla. Stat. (2013).

The statute defines “violence” as “any assault, aggravated assault, battery,

aggravated battery, sexual assault, sexual battery, stalking, aggravated stalking,

kidnapping, or false imprisonment, or any criminal offense resulting in physical

injury or death, by a person against any other person,” all of which are crimes

under Florida Statutes. § 784.046(1)(a), Fla. Stat. Thus, to obtain an injunction for

protection under section 784.046, the petitioner must establish that the respondent




2011) (“[J]udges are encouraged to assist pro se litigants in understanding the
process of obtaining a domestic or repeat violence injunction and not to employ an
unduly rigid approach so as to impede a pro se litigant’s ability to obtain the relief
he or she seeks from the court.” (citing In re Eriksson, 36 So. 3d 580, 593-94 (Fla.
2010))).
                                         -8-
has committed a criminal offense against the petitioner or the petitioner’s

immediate family member. Id.

      Additionally, “the consequences that flow from injunctions for protection”

differentiate them from civil actions. Burns v. Bockorick, 220 So. 3d 438, 440

(Fla. 4th DCA 2017). For example, within 24 hours after an injunction for

protection against repeat violence is issued, the clerk of court “must forward a

copy of the injunction to the sheriff with jurisdiction over the residence of the

petitioner.” § 784.046(8)(c)1, Fla. Stat. (2017). Chapter 784 further allows law

enforcement officers to use their arrest powers to enforce injunctions for protection

against repeat violence and makes a willful violation of an injunction for protection

against repeat violence a first-degree misdemeanor. See §§ 784.046(7)(d)(2),

784.047(1), Fla. Stat. (2017); see also § 790.233, Fla. Stat. (2017) (providing that

individuals against whom an injunction for protection is entered may not possess a

firearm or ammunition).

      Moreover, in concluding that section 57.105 may be applied to section

784.046 proceedings, the majority concedes that the 21-day safe harbor provision

in section 57.105(4) is incompatible with section 784.046(6)(c)’s requirement that

a full hearing be held no later than 15 days after a temporary injunction is entered.

Majority op. at 5. Such incompatibility clearly shows that the Legislature never

intended for section 57.105 to apply to section 784.046 proceedings. As this Court

has recognized, “the statute’s plain and ordinary meaning must control, unless this
                                         -9-
leads to an unreasonable result or a result clearly contrary to legislative intent.”

Daniels v. Fla. Dep’t of Health, 898 So. 2d 61, 64 (Fla. 2005) (emphasis added);

see Forsythe v. Longboat Key Beach Erosion Control Dist., 604 So. 2d 452, 455

(Fla. 1992) (“Courts must give full effect to all statutory provisions and construe

related statutory provisions in harmony with one another.”).

      The reality of the majority’s holding today is that section 57.105 may now

be used to intimidate a petitioner into withdrawing an otherwise meritorious

petition for an injunction for protection out of fear that the petitioner’s claims may

be deemed frivolous. The unique nature of injunctions for protection and the

incompatibility of the statutory schemes demonstrate that section 57.105 was never

intended to apply to section 784.046 proceedings. I urge the Legislature to correct

the majority’s overly broad and unintentional application of section 57.105.

      Accordingly, I dissent.

LABARGA, C.J., and QUINCE, J., concur.

Application for Review of the Decision of the District Court of Appeal – Certified
Direct Conflict of Decisions

      First District - Case No. 1D15-531

      (Duval County)

Michael R. Yokan, Jacksonville, Florida; and Christopher W. Wickersham, Jr. of
Law Offices of C.W. Wickersham, Jr., P.A., Jacksonville, Florida,

      for Petitioner


                                         - 10 -
Earl M. Johnson, Jr. of The Law Offices of Earl M. Johnson, Jr., LLC,
Jacksonville, Florida,

      for Respondent




                                      - 11 -